—Order unanimously reversed on the law with costs and motion granted. Memorandum: In this action seeking to recover damages for personal injuries allegedly sustained by plaintiff when she fell on defendant’s premises, Supreme Court abused its discretion in denying plaintiffs motion to bifurcate the trial (see, Loncz v Blagrove, 254 AD2d 735). “ As a general rule, issues of liability and damages in a negligence action are distinct and severable issues which should be tried and determined separately’ ” (Loncz v Blagrove, supra, at 736, quoting Martinez v Town of Babylon, 191 AD2d 483, 484; see, 22 NYCRR 202.42 [a]). Defendant failed to establish the need to depart from that general rule (see, Loncz v Blagrove, supra; Johnson v City of New York, 191 AD2d 216). (Appeal from Order of Supreme Court, Erie County, Mintz, J. — Bifurcate Trial.) Present — Denman, P. J., Lawton, Hurlbutt, Scudder and Balio, JJ.